UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1551


MELISSA AYODELE OLYMPIO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2009              Decided:   March 16, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Laura L. Lichter, LICHTER & ASSOCIATES, P.C., Denver, Colorado,
for Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Lauren E. Fascett,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Melissa Ayodele Olympio, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals denying her motion to reopen.                    We review the denial of a

motion to reopen for abuse of discretion.                       8 C.F.R. § 1003.2(a)

(2008); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Barry v.

Gonzales, 445 F.3d 741, 744 (4th Cir. 2006).                          This court will

reverse the Board’s denial of a motion to reopen only if the

denial is “arbitrary, capricious, or contrary to law.”                            Barry,

445 F.3d at 745.

             Based on our review of the record, we find that the

Board did not abuse its discretion in denying the motion to

reopen.         Accordingly,        we      deny    the     petition        for   review

substantially on the reasoning of the Board.                      See In re: Olympio

(B.I.A.    Apr.      8,   2008).     We     note    that    Olympio’s       ineffective

assistance      of    counsel      claims    are     foreclosed       by    our   recent

decision in Afanwi v. Mukasey, 526 F.3d 788, 796-99 (4th Cir.

2008) (holding that there is no constitutional right under the

Fifth Amendment to effective assistance of counsel in removal

proceedings).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and   argument        would    not   aid   the    decisional

process.

                                                                      PETITION DENIED

                                             2